Exhibit 10.2

EAGLE MATERIALS INC.

CEMENT COMPANIES

SALARIED INCENTIVE COMPENSATION PROGRAM

FOR FISCAL YEAR 2018

 

1. Purpose

The purpose of the Eagle Materials Inc. Cement Companies Salaried Incentive
Compensation Program for Fiscal Year 2018 (the “Plan”) is to establish an
incentive bonus program which: (i) focuses on the performance of each Cement
company subsidiary as well as individual performance; and (ii) aligns the
interest of participants with those of the shareholders of Eagle Materials Inc.
(“Eagle”). The Plan is adopted by the Compensation Committee of the Board of
Directors (the “Committee”) under the structure of Eagle Materials Inc. Amended
and Restated Incentive Plan (the “Incentive Plan”) and is subject to all the
terms and conditions of such Incentive Plan, including, without limitation the
limits set forth in Section 8 of the Incentive Plan. The Plan shall be in effect
for the fiscal year ending March 31, 2018.

 

2. Bonus Pool

To insure reasonableness and affordability the available funds for bonus
payments are determined as a percent of the EBITDA of each of the cement
companies of Eagle Materials Inc. The actual percentage may vary from year to
year. For Fiscal Year 2018, the bonus pool for each subsidiary cement company
will be equal to 1.7% of each Cement company’s EBITDA.

Participants must be employed at fiscal year-end to be eligible for any bonus
award. Awards may be adjusted for partial year participation for participants
added during a year. The Committee hereby delegates to the CEO of Eagle all its
duties and authorities to grant awards under the Plan except that the Committee
shall retain all authority with respect to awards to the Eagle EVP-Cement.    

 

3. Eligibility

The Eagle EVP-Cement, the subsidiary cement company Presidents, and his/her
direct reports will be participants in the Plan. Additional participants who
have management responsibilities or are in a professional capacity that can
measurably impact earnings may be recommended by subsidiary cement company
Presidents, subject to the approval of the Eagle EVP-Cement and the Eagle CEO.
The addition of new participants will not affect the total pool available but
will in effect dilute the potential bonuses of the original participants.

A participant must be an exempt salaried manager or professional. No hourly or
non-exempt employee may participate. Participants in this plan may not
participate in any other company incentive plan with monetary awards, except for
the Cement Companies Long-Term Compensation Program, the Eagle Materials
Long-Term Compensation Program and the Eagle Materials Special Situation
Program.



--------------------------------------------------------------------------------

4. Allocation of Pool

The Eagle EVP-Cement will be eligible for a percentage of the total of all
subsidiary cement pools which percentage shall be recommended by the CEO and
shall be approved by the Committee. The subsidiary cement company Presidents
will be eligible to receive a percentage of the pool funded from their
respective subsidiary company, which percentage shall be recommended by the
Eagle EVP-Cement and approved by the Eagle CEO. The subsidiary cement company
Presidents will recommend the distribution of the remainder of their subsidiary
company pool. For each participant in the Plan, the maximum annual bonus award
opportunity is represented by the percentage of the applicable pool assigned to
such participant. The participants in the Plan and their percentage of the pool
will require approval of the Eagle EVP-Cement and Eagle Materials CEO (except
for the Eagle EVP-Cement and his percentage which shall be approved by the
Committee) at the beginning of the fiscal year for which the bonus is being
earned.

The subsidiary cement company President’s bonus opportunity shall be 50% goal
based, 10% budget based and 40% discretionary taking into consideration overall
job performance and compliance with Eagle Materials Policies and Code of Ethics.
All participants in the Plan must have the ability to significantly affect the
performance of the subsidiary company by achieving measurable, quantifiable,
objectives. The subsidiary cement company Presidents will determine the
objective and discretionary balance of bonus opportunities for the other
participants in their companies, subject to approval by the Eagle EVP-Cement and
Eagle Materials CEO.

 

5. Objective Criteria

At the beginning of the fiscal year goals and objectives shall be established
for each participant. Objectives should be measurable and focus on areas that
have meaningful impact on our operational performance.

 

6. Measuring Performance

At the close of the fiscal year: (i) each subsidiary cement company President
will review the overall performance of each participant in such subsidiary and
each such participant’s achievement of the goals and objectives submitted at the
beginning of the year and recommend to the Eagle EVP-Cement distribution of the
bonus pool to the participants; and (ii) the Eagle CEO will review the
performance of the Eagle EVP-Cement versus the objectives submitted at the
beginning of the year and recommend to the Committee a distribution to the Eagle
EVP-Cement. Distribution of the bonus pool to all participants, other than the
Eagle EVP-Cement, requires approval of both the Eagle EVP-Cement and the Eagle
CEO. Distributions to the Eagle EVP-Cement requires the recommendation of the
Eagle CEO and the approval of the Committee.

Any portion of the Company Operating Pool not paid out (unearned) or forfeited
will be added to the Special Situation Program (the “SSP”) at Corporate.

 

7. No Employment Guaranteed

No provision of this Plan hereunder shall confer any right upon any participant
to continued employment.

 

- 2 -



--------------------------------------------------------------------------------

8. Governing Law

This Plan and all determinations made and actions taken pursuant hereto, shall
be governed by and construed in accordance with the laws of the State of Texas,
without reference to any conflicts of law principles thereof that would require
the application of the laws of another jurisdiction.

 

- 3 -